DETAILED ACTION
The Amendment filed May 27, 2020, has been entered and fully considered. Claims 1-16 and 18-21 are pending in this application. Claims 1-2, 5-7, 13-14, 18 and 20 have been amended. Claim 21 is newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 13 is objected to because of the following informalities:  line 12 recites “the device” and should be amended to recite -- a device-- or a similar amendment needs to be made to clarify what “device” is referring to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amirana (hereinafter ‘Amirana’, U.S. PGPub. No. 2004/0215310).
Regarding claim 13, Amirana (Figs. 1-7 and 9) discloses an implantable device (stent 30) comprising: a plurality of expandable members (annular sections 45 in Fig. 9) each having a portion that comes into contact with a tissue of a subject when expanded during implantation of the device into the subject ([0047], “In FIG. 9, there is shown a stent having a plurality of annular sections 45 joined together to form the stent to the desired length. Each annular section is formed of a zigzag pattern of shape memory struts, which may be compressed when positioned in the catheter 20, and expand radially into contact with the pulmonary vein when deployed from the catheter.”); and a retrieval portion (pushwire 34, gripping jaws 36, hook 40; see [0038], a distal end of pushwire 34 is removably affixed to the proximal end of stent 30) having a conductive portion (34) coupled to a conductive portion of the plurality of elongated members ([0038]; [0043]-[0045]), the retrieval portion (34) being configured to collapse the expandable members in response to an applied force ([0038], “Pushwire 34 may be manipulated by the cardiologist to move the stent 30 relative to catheter 20 to allow deployment of the stent. While termed a pushwire, it is understood that pushwire 34 may push or pull stent 30 relative to catheter 20.”; see Fig. 2), wherein the portions of the expandable members (45) that come into contact with the tissue comprise conductive material ([0031]) and are electrically coupled to the conductive portion of the retrieval portion ([0038]; [0043]-[0045]), and are configured to deliver the electrical current received from the conductive portion of the retrieval portion (34) to the tissue of subject ([0043]-[0045]; [0043], “RF energy may be supplied from the generator, through the pushwire 34 and stent 30 to the pulmonary vein and atrium.”), such wherein an electrical current delivered to the tissue expandable members (45) is sufficient to ablate the tissue to facilitate removal of the device ([0055]; as broadly claimed, after tissue ablation, the catheter (device) is removed). 
Regarding claim 15, Amirana (Figs. 1-7 and 9) discloses all of the limitations of the implantable device according to claim 13. Amirana further discloses wherein the implantable device is a stent (stent 30), and wherein the expandable members form a substantially cylindrical structure when expanded (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (hereinafter ‘McCartney’, U.S. PGPub. No. 2012/0022580), and further in view of Laufer et al., (hereinafter ‘Laufer’, U.S. PGPub. No. 2004/0073155) and DeVries et al., (hereinafter ‘DeVries’, U.S. PGPub. No. 2001/0039431).
Regarding claim 1 and 8, McCartney discloses a method of removing an implantable device (vessel filter 110, 310 in Fig. 1 and 3) comprising the steps of: coupling a conductive portion of a retrieval apparatus (gripper 101 in Figs. 1 and 3; [0031], “Grippers, and particularly gripper members, may be comprised of any appropriate material, including, but not limited to, metals (e.g., aluminum, steel, tin, alloys, etc.) …”) to a conductive portion of a retrieval portion (hub 150 as best seen in Fig. 1; see Fig. 3 for hub, [0047], “When an electrically conductive vessel filter 310 contacts both the positive and negative terminals, the circuit 320 is complete (e.g., a closed loop) and current flows from a power source 340, between the terminals 301, 302 and the vessel filter 310”; [0037], the gripper can attach to the hub) of an implantable device (vessel filter 110, 310), wherein the implantable device (vessel filter 101, 310) includes a plurality of expandable members (legs 155 as best seen in Fig. 1) each having a portion that comes into contact with a tissue of a subject when expanded ([0004]-[0005]; [0034]), the portions of the expandable members (155) that come into contact with the tissue being conductive ([0005], “The body of such a filter is usually formed from biocompatible materials, including compressible spring metals and shape memory materials, to allow easy expansion and compression of the filter within the vessel.”; as broadly claimed, the filter comprises a conductive metal); and providing a force to the retrieval portion of the implantable device to collapse the expandable members ([0005]; [0035]-[0036];[0060]).
Although McCartney discloses the portions of the expandable members that come into contact with the tissue being conductive, McCartney is silent regarding delivering, via the conductive portion of the retrieval apparatus, an electrical current through the conductive portion of the retrieval portion and to the portions of the expandable members that come into contact with the tissue of the subject, the portions of the expandable members that come into contact with the tissue configured to deliver the electrical current received from the conductive portion of the retrieval portion to the tissue of subject, the electrical current delivered to the tissue being sufficient to ablate the tissue, wherein the ablation facilitates the removal of the implantable device; and wherein the tissue has overgrown at least a portion of a particular expandable member that comes into contact with the tissue and the ablation facilitates removal of the implantable device.
However, in the same field of endeavor, Laufer teaches a method of implanting a similar conduit (conduit 200 in Figs. 2A-2D) within the body (Figs. 4A-4C) wherein the conduit may comprise an electrode for ablation. The electrode provides heat or a discharge current to inhibit or ablate scar tissue and tissue overgrowth ([0168]). Further, this configurations is utilized in order to clear and remove any unwanted tissue blockages surrounding the device ([0167]-[0168]), thereby reducing the number of additional, invasive surgical devices necessary for tissue and/or blockage removal.
Further, it is known in the art that devices implanted in the body, particularly in blood vessels, are subject to tissue overgrowth if left implanted for a period of time exceeding about two weeks which retrieval of such a temporary implant without damaging surrounding tissue difficult as evidence by DeVries, ([0008]-[0009]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method as taught by McCartney to include the method of delivering, via the conductive portion of the retrieval apparatus, an electrical current through the conductive portion of the retrieval portion and to the portions of the expandable members that come into contact with the tissue of the subject, the portions of the expandable members that come into contact with the tissue configured to deliver the electrical current received from the conductive portion of the retrieval portion to the tissue of subject, the electrical current delivered to the tissue being sufficient to ablate the tissue, wherein the ablation facilitates the removal of the implantable device; and wherein the tissue has overgrown at least a portion of a particular expandable member that comes into contact with the tissue and the ablation facilitates removal of the implantable device, as taught by Laufer as evidence by DeVries in order to ablate scar tissue and tissue overgrowth ([0168], Laufer) as well as clear or remove any unwanted tissue blockages surrounding the device ([0168], Laufer), thereby expediting removal of the implant and reducing the number of additional, invasive surgical devices.
Regarding claim 2, McCartney further teaches wherein the implantable device (vessel filter 110, 310 in Fig. 1 and 3) is an inferior vena cava (IVC) filter ([0002], “a vessel filter is a device inserted into a blood vessel to capture particles in the blood flow. The device may be inserted into a major vein (e.g., inferior vena cava) to prevent a blood clot from reaching the lungs”; [0006]; [0062], filter has been implanted into the lumen of a subject's inferior vena cava (IVC)), and wherein the portions of the expandable members (legs 155 as best seen in Fig. 1) that come into contact with the tissue comprise anchor members located at a distal end of the IVC filter ([0005]; [0034], barbs or hooks 160). 
Regarding claim 3, McCartney further teaches wherein the implantable device (vessel filter 110, 310 in Fig. 1 and 3) is a stent (Figs. 1 and 3), and wherein the expandable members (legs 155) form a substantially cylindrical structure when expanded (as best illustrated in Fig. 1).
Regarding claim 7, McCartney in view of Laufer and DeVries teach all of the limitations of the method according to claim 1, but fail to explicitly disclose wherein the current is delivered via the conductive portion of the retrieval apparatus for a period of time between 30 seconds and 3.5 minutes.
However, in view of the prior modification of McCartney in view of Laufer and DeVries it would have been within the level of skill of one having ordinary skill in the art to operate the system such that the current is delivered via the retrieval apparatus for a period of time between 30 seconds and 3.5 minutes through routine experimentation since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, (In re Alter 105 USPQ 233, 235).
Regarding claim 9, McCartney in view of Laufer and DeVries teach all of the limitations of the method according to claim 8, but fail to explicitly disclose wherein the tissue comprises a tumor.
However, when an implant is anchored in a blood vessel the body responds in a process referred to a neointimal hyperplasia where the area is overgrown with new cells and portions of the implant are encapsulated as evidence by DeVries, ([0008]). It is noted that the device disclosed by McCartney is implanted in a blood vessel which would result in neointimal hyperplasia and the abnormal cell growth (as evidence by DeVries, [0008]) can be considered tumor tissue.
Regarding claim 10, McCartney further discloses inserting the implantable device into the subject ([0004], “Vessel filters may be permanently inserted into a blood vessel, or they may be temporarily (or removably) inserted”); and expanding the implantable device ([0005], “the expandable legs may have hooks that can penetrate into the vessel wall and positively prevent migration of the filter in either direction along the length of the vessel”).
Regarding claim 11, McCartney further discloses wherein the portions of the expandable members that come into contact with the tissue comprise hooks ([0005], “the expandable legs may have hooks that can penetrate into the vessel wall and positively prevent migration of the filter in either direction along the length of the vessel”; see barb or hook(s) 160 in Fig. 1; Fig. 3).
Regarding claim 12, McCartney further discloses removing the implantable device from the subject ([0004], “Removal of a vessel filter may include repositioning a vessel filter within a blood vessel after it has been inserted, or completely removing the vessel filter from the body of a subject into whom the vessel filter was inserted”; [0006], “A vessel filter may be implanted in the subject's vena cava for some period (e.g., a few weeks), after which the vessel filter may be removed”). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney in view of Laufer and DeVries  as applied to claims 1-3 and 7-12 above, and further in view of Walak et al., (hereinafter ‘Walak’, U.S. PGPub. No. 2003/0109897).
Regarding claim 4, McCartney in view of Laufer and DeVries teach all of the limitations of the method according to claim 1, but fail to explicitly disclose wherein the implantable device is an embolization basket, and wherein the expandable members are coupled at an end opposite the retrieval portion. 
However, in the same field of endeavor, Walak teaches an implant device (thrombosis filter 800 in Figure 12, [0090]) with expandable members (ribs 806 in Fig. 12) forming a basket shape, where the expandable members are coupled at two ends (Fig. 12 illustrates ribs 806 attached at first hub 802 and second hub 804). This configuration is utilized in order to provide an implantable filter capable of contracting to a low profile during insertion and removal, thereby improving the ease of delivery and retrieval and further minimizing the risk of trauma to the vessel walls during the delivery and retrieval process. Examiner notes that although the device is not explicitly disclosed for use as an embolization basket, the basket-type structure has the same structure as the claimed embolization basket and therefore would be capable of functioning in the same manner. Further, Walak notes that “pulmonary embolization may be successfully prevented by the appropriate placement of a thrombus filter in the vascular system of a patient's body” ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the filter taught by McCartney in view of Laufer and DeVries to form a basket shape with closed ends as taught by Walak in order to provide an implantable filter capable of contracting to a low profile during insertion and removal, thereby improving the ease of delivery and retrieval and further minimizing the risk of trauma to the vessel walls during the delivery and retrieval process.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney in view of Laufer and DeVries  as applied to claims 1-3 and 7-12 above, and further in view of Bates (hereinafter ‘Bates’, U.S. PGPub. No. 2010/0172654).
Regarding claim 5, McCartney in view of Laufer, as evidence by DeVries, teach all of the limitations of the method according to claim 1. Although the combination of references teaches the conductive portions as claimed, McCartney in view of Laufer, as evidence by DeVries, are silent regarding wherein the conductive portion of the retrieval apparatus includes a conductive snare, and wherein the conductive portion of the retrieval portion of the implantable device includes a conductive hook.
However, in the same field of endeavor, Bates teaches a similar implantable device (50) comprising a collapsible frame (56) having a plurality of longitudinal struts (14). An apical hub body (12) is provided at the proximal portion (46) of the device and further includes a hook (31) configured to be engaged and retrieved by a retrieval device such as a snare ([0019]). Bates teaches a method (200) of retrieving the device, wherein “a wire 140 having a loop snare 142 is inserted through the distal end of the sheath 138 of the retrieval device. The wire 140 is then manipulated by any suitable means from the proximal end of the retrieval device. In step 206, the loop snare 142 captures the hook 116 of the ventricular assist device 78.” ([0036]) for removal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive portions as taught by   McCartney in view of Laufer, as evidence by DeVries, to include wherein the conductive portion of the retrieval apparatus includes a conductive snare, and wherein the conductive portion of the retrieval portion of the implantable device includes a conductive hook, as taught by Bates. This modification would have merely comprised a simple substitution of one well known retrieval configuration for another in order to produce a predictable result, MPEP 2143(B)(I). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney in view of Laufer and DeVries, as applied to claims 1-3 and 7-12 above, and further in view of Amirana. 
Regarding claim 6, McCartney in view of Laufer as evidence by DeVries teach all of the limitations of the method according to claim 1, but are silent regarding further comprising controlling an amount of electrical current delivered by the conductive portion of the retrieval apparatus to the portions of the expandable members that come into contact with the tissue of the subject.
However, in the same field of endeavor, Amirana (Figs. 1-7 and 9) teaches a similar implantable device (stent 30) comprising a plurality of expandable members (annular sections 45 in Fig. 9) each having a portion that comes into contact with a tissue of a subject when expanded ([0047], “In FIG. 9, there is shown a stent having a plurality of annular sections 45 joined together to form the stent to the desired length. Each annular section is formed of a zigzag pattern of shape memory struts, which may be compressed when positioned in the catheter 20, and expand radially into contact with the pulmonary vein when deployed from the catheter.”). Amirana teaches, “[i]n order to supply RF energy to stent 30, pushwire 34 may be connected at its proximal end to an RF generator (not shown). In one embodiment, RF energy may be supplied from the generator, through the pushwire 34 and stent 30 to the pulmonary vein and atrium. ([0043]). Further, “[t]he RF energy is applied to the tissue through the stent 30 in bursts and/or in a constant stream at sufficient duration and intensity to ablate the tissue with which the stent is in contact.” ([0044]; thereby meeting the limitations regarding control), thereby increasing versatility of the device and efficiency of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by McCartney in view of Laufer as evidence by DeVries to include controlling an amount of electrical current delivered by the conductive portion of the retrieval apparatus to the portions of the expandable members that come into contact with the tissue of the subject, as taught by Amirana. Doing so provides the clinician with greater options when selecting energy delivery (i.e. RF energy in bursts and/or in a constant stream) at a sufficient duration and intensity to ablate the tissue, thereby increasing versatility of the device and efficiency of treatment. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amirana in view of McCartney. 
Regarding claim 14, Amirana (Figs. 1-7 and 9) discloses all of the limitations of the implantable device according to claim 13, but is silent wherein the implantable device is an inferior vena cava (IVC) filter, and wherein the portions of the expandable members that come into contact with the tissue comprise anchor members located at a distal end of the IVC filter.
However, in the same field of endeavor, McCartney teaches an implantable device (vessel filter 110, 310 in Fig. 1 and 3) that is an inferior vena cava (IVC) filter ([0002]; [0006]; [0062], filter has been implanted into the lumen of a subject's inferior vena cava (IVC)). McCartney teaches, “a vessel filter is a device inserted into a blood vessel to capture particles in the blood flow. The device may be inserted into a major vein (e.g., inferior vena cava) to prevent a blood clot from reaching the lungs” ([0002]), thereby increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the implantable device as taught by McCartney for use in the inferior vena cava as taught by McCartney in order to prevent a blood clot from reaching the lungs, thereby increasing safety. 
Further, McCartney teaches the implantable device (vessel filter 110, 310 in Fig. 1 and 3) includes expandable members (legs 155 as best seen in Fig. 1) that come into contact with the tissue and comprise anchor members located at a distal end of the filter ([0005]; [0034], barbs or hooks 160). The anchor members or hooks “can penetrate into the vessel wall and positively prevent migration of the filter in either direction along the length of the vessel.” ([0005]), thereby preventing unwanted dislodgment, and increasing control and patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the implantable device as taught by McCartney to include anchor members as taught McCartney in order to allow the implantable device to penetrate into the vessel wall and positively prevent migration of the filter in either direction along the length of the vessel.” ([0005]), thereby preventing unwanted dislodgment, and increasing control and patient safety.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Amirana in view of Walak.
Regarding claim 16, Amirana (Figs. 1-7 and 9) discloses all of the limitations of the implantable device according to claim 13, but fail to explicitly disclose wherein the implantable device is an embolization basket, and wherein the expandable members are coupled at an end opposite the retrieval portion.
However, in the same field of endeavor, Walak teaches an implant device (thrombosis filter 800 in Figure 12, [(0090]) with expandable members (ribs 806 in Fig. 12) forming a basket shape, where the expandable members are coupled at two ends (Fig. 12 illustrates ribs 806 attached at first hub 802 and second hub 804). This configuration is utilized in order to provide an implantable filter capable of contracting to a low profile during insertion and removal, thereby improving the ease of delivery and retrieval and further minimizing the risk of trauma to the vessel walls during the delivery and retrieval process. Examiner notes that although the device is not explicitly disclosed for use as an embolization basket, the basket-type structure has the same structure as the claimed embolization basket and therefore would be capable of functioning in the same manner. Further, Walak notes that “pulmonary embolization may be successfully prevented by the appropriate placement of a thrombus filter in the vascular system of a patient's body” ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the filter taught by Amirana to form a basket shape with closed ends as taught by Walak in order to provide an implantable filter capable of contracting to a low profile during insertion and removal, thereby improving the ease of delivery and retrieval and further minimizing the risk of trauma to the vessel walls during the delivery and retrieval process.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney in view of Laufer and DeVries, and further in view of Cheng et al. (hereinafter ‘Cheng’, U.S. Pat. No. 6,296,636).
Regarding claim 18 and 19, McCartney discloses a retrieval apparatus (gripper 101 in Figs. 1 and 3) for an implantable device (vessel filter 110, 310 in Fig. 1 and 3) comprising: a conductive snare ([0031], “Grippers, and particularly gripper members, may be comprised of any appropriate material, including, but not limited to, metals (e.g., aluminum, steel, tin, alloys, etc.) …”; [0036], “a snare may also be used to collapse (e.g., the legs) a vessel filter”) configured to provide a retrieval force (Figs. 1 and 3; [0036]). 
Although McCartney discloses a conductive snare, McCartney is silent regarding an electrical power supply coupled to the conductive snare; the electrical current from the power supply to a conductive portion of a retrieval portion of an implantable device, wherein the electrical current delivered to the conductive portion of the retrieval portion of the implantable device is delivered to tissue of a subject  to facilitate the removal of the implantable device from the subject by ablating any of the tissue that is adhered to the implantable device.
However, in the same field of endeavor,  Laufer teaches a system and method of implanting a similar conduit (conduit 200 in Figs. 2A-2D) within the body (Figs. 4A-4C) wherein the conduit may comprise an electrode for ablation. The electrode provides heat or a discharge current to inhibit or ablate scar tissue and tissue overgrowth ([0168]). Further, this configurations is utilized in order to clear and remove any unwanted tissue blockages surrounding the device ([0167]-[0168]), thereby reducing the number of additional, invasive surgical devices necessary for tissue and/or blockage removal, increasing safety. 
Further, it is known in the art that devices implanted in the body, particularly in blood vessels, are subject to tissue overgrowth if left implanted for a period of time exceeding about two weeks which retrieval of such a temporary implant without damaging surrounding tissue difficult as evidence by DeVries, ([0008]-[0009]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the device as taught by McCartney to include an electrical power supply coupled to the conductive snare; the electrical current from the power supply to a conductive portion of a retrieval portion of an implantable device, wherein the electrical current delivered to the conductive portion of the retrieval portion of the implantable device is delivered to tissue of a subject  to facilitate the removal of the implantable device from the subject by ablating any of the tissue that is adhered to the implantable device, as taught by Laufer as evidence by DeVries. Doing so ablates scar tissue and tissue overgrowth ([0168], Laufer) as well as clears or removes any unwanted tissue blockages surrounding the device ([0168], Laufer), thereby expediting removal of the implant and reducing the number of additional, invasive surgical devices, increasing safety. 
McCartney in view of Laufer, as evidence by DeVries, are silent regarding a current regulator coupled to the power supply that regulates electrical current from the power supply, and coupled to the conductive snare, and wherein the power supply is configured to provide between 0.2 and 0.55 amperes to the conductive snare.
However, in the same field of endeavor, Cheng teaches a similar system comprising a power supply (28) configured to provide between 0.2 and 0.55 amperes to the surgical device (col 19, ll. 53-54: an output to surgical device in the range of 0.2 amperes or less) in order to provide normal therapeutic operation, thereby increasing control and improving the safety of the system. Further, the power supply (28) may include a spark limiting device (330) which preferably interrupts output when current exceeds about 1.0 to 3.0 amperes (col. 19, ll. 53-56; i.e. a current regulator). Current spikes, outside of the desired range may char or otherwise damage the RF probe and surgical target site (col. 19, ll. 17-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the retrieval apparatus as taught by McCartney in view of Laufer and DeVries to include a current regulator coupled to the power supply that regulates electrical current from the power supply, and coupled to the conductive snare, and wherein the power supply is configured to provide between 0.2 and 0.55 amperes to the conductive snare as taught by Cheng in order to maintain normal therapeutic operation, thereby increasing control and improving the safety of the system. 
Regarding claim 20, McCartney in view of Laufer, as evidence by DeVries, and further in view of Cheng teach all of the limitations of the device according to claim 18, but fail to explicitly disclose wherein the current is delivered via the conductive portion of the retrieval apparatus for a period of time between 30 seconds and 3.5 minutes.
However, the modified device as discussed above with respect to claim 18 would be capable of delivering current via the conductive portion of the retrieval apparatus for a period of time between 30 seconds and 3.5 minutes. The Examiner notes that the device as taught by McCartney in view of Laufer, as evidence by DeVries, and further in view of Cheng necessarily meets all of the limitations of the claimed device according to claim 20.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Amirana in view of Bates.
Regarding claim 21, Amirana discloses all of the limitations of the implantable device according to claim 13. Although Amirana discloses the conductive portions as claimed,  Amirana is silent regarding wherein the conductive portion of the retrieval apparatus includes a conductive snare, and wherein the conductive portion of the retrieval portion of the implantable device includes a conductive hook.
However, in the same field of endeavor, Bates teaches a similar implantable device (50) comprising a collapsible frame (56) having a plurality of longitudinal struts (14). An apical hub body (12) is provided at the proximal portion (46) of the device and further includes a hook (31) configured to be engaged and retrieved by a retrieval device such as a snare ([0019]). Bates teaches a method (200) of retrieving the device, wherein “a wire 140 having a loop snare 142 is inserted through the distal end of the sheath 138 of the retrieval device. The wire 140 is then manipulated by any suitable means from the proximal end of the retrieval device. In step 206, the loop snare 142 captures the hook 116 of the ventricular assist device 78.” ([0036]) for removal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conductive portions as taught by Amirana, to include wherein the conductive portion of the retrieval apparatus includes a conductive snare, and wherein the conductive portion of the retrieval portion of the implantable device includes a conductive hook, as taught by Bates. This modification would have merely comprised a simple substitution of one well known retrieval configuration for another in order to produce a predictable result, MPEP 2143(B)(I). 
Response to Arguments
Applicant's arguments filed May 27, 2020, have been fully considered but they are not persuasive.
Applicant’s argument (pages 9-10) that “McCartney does not disclose or suggest ‘delivering, via the conductive portion of the retrieval apparatus, an electrical current through the conductive portion of the retrieval portion and to the portions of the expandable members that come into contact with the tissue of the subject, the portions of the expandable members that come into contact with the tissue being conductive and configured to deliver the electrical current received from the conductive portion of the retrieval portion to the tissue of subject, the electrical current delivered to the tissue being sufficient to ablate the tissue, wherein the ablation facilitates the removal of the implantable device,’ as now recited by Applicant's claim 1,” is acknowledged. Further, Applicant’s argument (page 10) that “McCartney does not disclose or suggest, ‘a conductive snare coupled to the power supply and current regulator configured to provide a retrieval force and the electrical current from the power supply to a conductive portion of a retrieval portion of an implantable device, wherein the electrical current delivered to the conductive portion of the retrieval portion of the implantable device is delivered to tissue of a subject to facilitate the removal of the implantable device from the subject by ablating any of the tissue that is adhered to the implantable device,’ as now recited by Applicant's claim 18” is also acknowledged. 
It appears that Applicant intended to state (page 10) that “Laufer and DeVries do [not] cure the deficiencies of McCartney.” In response to applicant's argument and quoting of MPEP §2141, Applicant is reminded the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Applicant has further argued (page 11) that “[w]ith regards to Laufer, it was only cited for its purported teaches related to delivery of electrical current to ablate tissue to facilitate removal of an implantable device. With regards to DeVries, it was only cited for its purported teachings related to subjection of an implanted device to tissue overgrowth.” 
Regarding claim 1, it is the Examiner’s position that McCartney discloses the method and basic structural components of the system, including the conductive portions as claimed (i.e. comprising metal). As summarized by the Applicant, Laufer further teaches delivering energy through the base device of McCartney as claimed and DeVries provides motivation for one of ordinary skill in the art to provide ablation to such a device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the modifications as outlined above in view of these teachings. Applicant is directed to the rejection above for further clarification. 
There are no further arguments directed towards the dependent claim. Further it is noted, Applicant’s arguments are moot in view of the amendment. 
It is the Examiner’s position that McCartney (U.S. PGPub. No. 2012/0022580) in view of Laufer et al., (, U.S. PGPub. No. 2004/0073155) and DeVries et al., (U.S. PGPub. No. 2001/0039431) teach each and every limitation of the method according to claim 1, Amirana (U.S. PGPub. No. 2004/0215310) teaches each and every limitation of the implantable device according to claim 13, and McCartney in view of Laufer and DeVries, and further in view of Cheng et al. (U.S. Pat. No. 6,296,636) teach each and every limitation of the retrieval apparatus according to claim 18. 
The 112(b) rejection has been overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794